Citation Nr: 9918803
Decision Date: 07/09/99	Archive Date: 09/09/99

DOCKET NO. 96-14 111               DATE JUL 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUE

Entitlement to an effective date earlier than April 1, 1991 for the
payment of dependency and indemnity compensation (DIC) benefits.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from May 1946 to February 1947.

The Board of Veterans' Appeals (Board) notes that in a letter dated
in December 1998, Mr. Rick S. Miller, Attorney at Law noted that he
was retained through the Veterans Consortium Pro Bono Program for
the sole purpose of representing the appellant before the "the
United States Court of Appeals for Veterans Claims (hereinafter,
"the Court")" and will not be representing her before the Board.
The appellant's representative before the Board, The American
Legion, has submitted a written brief presentation dated in April
1999.

A historical review of the record shows that in a June 1995
decision, the Board reopened and granted the appellant's claim of
entitlement to service connection for the cause of the veteran's
death based upon the submission of new and material evidence
following the last unappealed rating decision in March 1957 which
upheld the initial denial of the claim by an unappealed rating
decision in January 1955. The Board determined that the evidence
showed that service-connected disability caused or contributed
substantially or materially to cause the veteran's death based upon
the relative equipoise nature of the evidence.

Based upon the Board's June 1995 decision, the RO, in January 1996,
ultimately effectuated the payment of DIC benefits effective from
April 1, 1991, based upon a finding that the appellant's claim (VA
Form 21-534) was received by the RO on March 1, 1991, with payment
to start on April 1, 1991 as well as the consideration of the
provisions of 38 C.F.R. 3.3 1. 

- 2 -

The appellant filed an appeal to the Board as to the effective date
for the payment of DIC benefits set by the RO as the effective date
issue was not before the Board in June 1995. In July 1997, the
Board entered a decision affirming the RO's decision. The appellant
appealed to Court.

While the case was pending at the Court, the VA Office of the
General Counsel and the veteran's representative at that time
requested that the Court vacate the July 1997 decision of the
Board. The Court granted the request in October 1998 and remanded
the case to the Board for compliance with the directives that were
specified by the Court.

FINDINGS OF FACT

1. By unappealed rating decisions dated in January 1955 and March
1957, the RO denied entitlement to service connection for the cause
of the veteran's death.

2. At the time of the January 1955 and March 1957 rating decisions,
the adjudicators reviewed the evidence of record and correctly
applied the statutory and regulatory provisions extant at the time
pertaining to entitlement to service connection for the cause of
the veteran's death.

3. The correct facts as they were known at the time of the January
1955 and March 1957 rating actions were before the adjudicators,
and in those rating decisions the RO did not make any error which
affected the outcome.

- 3 -

4. On May 19, 1958, the appellant next attempted to reopen her
claim of entitlement to service connection for the cause of tile
veteran's death; her timely applications for review on appeal of
rating decisions between May 1958 and October 1958 confirming and
continuing the denial of her claims for death compensation benefits
were never answered by the RO.

5. At the time of the decision in June 1995 wherein the Board
reopened and granted the appellant's claim of entitlement to
service connection for the cause of the veteran's death based upon
the submission of new and material evidence, the appellant is shown
to have had a claim pending claim since May 19, 1958; it was first
factually ascertainable that entitlement to the benefit arose by a
private medical statement received by the RO on September 2, 1958.

CONCLUSIONS OF LAW

1. The January 1955 and March 1957 rating decisions by the RO,
denying entitlement to service connection for the cause of the
veteran's death were not timely appealed and they became finally
adjudicated claims. Veterans Regulation No. 2(a), Pt. II, par. III;
Department of Veterans Affairs Regulations 1008 and 1009; effective
January 25, 1936, to December 31, 1957. (The regulations currently
applicable to finality of a rating decision are 38 C.F.R. 3.104(a)
(finality of decisions) and 3.160(d) (finally adjudicated claim)
(1998).

2. The rating decisions in January 1955 and March 1957 were not
clearly and unmistakably erroneous. 38 C.F.R. 3.105(a) (1998).

3. The effective date of the payment of DIC benefits based on new
and material evidence received after a final disallowance is the
date entitlement arose, October 1, 1958, but no earlier. 38
U.S.C.A. 5110(a) (West 1991); 38 C.F.R. 3.31, 3.157(b)(2),
3.160(c), 3.400(q)(1)(ii) (1998). 

- 4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran' service medical records, consisting of both an
examination for induction to and an examination for separation from
service, contain no notations of any physical abnormalities
relevant to the present case. The separation examination report
contains no notations of cirrhosis of the liver. Service personnel
records show that the veteran was separated prior to the expiration
of his term of service for inadaptability in February 1947.

Private medical records from the Philippine Bureau of Hospitals
indicate that the veteran was admitted to a hospital in March 1949
with a diagnosis of portal cirrhosis of the liver. There was a
three-month history of gradual enlargement of the abdomen
(ascites). Upon admission, paracentesis was performed and 4 liters
of fluid were removed from the veteran's abdomen. A fluoroscopic
examination revealed that the lungs were generally clear but both
sides of the diaphragm were highly elevated due to fluid in the
abdominal cavity. The veteran was hospitalized for portal cirrhosis
until April 1949 and apparently released thereafter.

It was recognized that in September 1950, the veteran died and the
certificate of death listed the cause of death as "acitis"
(ascites).

In September 1954, D. S. Javier, M.D., signed an affidavit
certifying that the veteran had been his patient from December 22
to 24, 1948. He certified that the veteran "had already the
beginning of ascites due to portal cirrhosis of the liver at that
time.

5 -

In an original rating decision in January 1955, the RO denied the
appellant's claim for death compensation because the evidence did
not show that the veteran's cause of death was due to any
disability incurred in or aggravated by active duty. At the time of
the veteran's death in 1950, service connection had not been
established for any disability.

The RO notified the appellant of the denial of her claim by letter
dated January 17, 1955.

By letter dated January 27, 1955 and initially received by the RO
on January 3 1, 1955, the appellant requested a VA Form 1-9 for
appeal of the decision rendered in her claim.

In a VA Form letter 8-6, dated February 2, 1955, sent to the
appellant, the RO referenced the appellant's January 1955 letter
and noted that a VA form 1-9 was attached and should be completed
and returned to the RO per the instructions.

In a letter dated in September 1955, the appellant noted she was
still contemplating whether to file an appeal to the January 1955
decision. She noted she was requesting through VA information from
the Department of the Army.

In a letter dated in October 1955, the RO notified the appellant
that her request for information from the Department of the Army as
noted in her letter of September 1955 should be referred to that
office as VA had no  jurisdiction in the matter.

In February 1957, the appellant reopened her claim of entitlement
to DIC benefits. No additional evidence was received since the RO
rating decision in January 1955.

- 6 - 

In March 1957, the RO denied the appellant's claim for death
compensation by letter stating that the evidence of record,
including evidence concerning the type and reason of the veteran's
discharge from military service, was fully considered prior to the
determination that the veteran's death was not due to or connected
with a service-connected disease or injury. It was noted that no
change was shown to be warranted in the prior action taken in
disallowing her claim for death compensation.

On May 19, 1958, the RO received the appellant's reopened claim for
entitlement to death compensation benefits. She noted that she was
submitting medical evidence in support of her claim.

Received in support of the appellant's reopened claim on May 19,
1958 was a statement from Dr. Mondala noting that according to his
professional knowledge, cirrhosis of the liver as alleged by the
late Dr. C. Javier will produce ascites in the advanced stage.

In a rating decision of May 26, 1958, the RO determined that new
and material evidence had not been submitted and that the January
1955 rating decision was confirmed and continued. The appellant and
her representative were notified of the denial of her claim.

On June 23, 1958, the RO received the appellant's request for
review of her death compensation claim and submitted additional
medical evidence.

Evidence submitted on June 23, 1958 included a June 1958 statement
from M. Mondala, M.D., who wrote that portal cirrhosis and
cirrhosis of the liver are the same condition. He also wrote that
complications occurring during the latter stages of cirrhosis
included ascites which was an accumulation of water in the
abdominal cavity.

7 - 

Also submitted was a statement dated in June 1958 from A. L. Reyes,
M. D., Chief of Hospital, Philippine Bureau of Hospitals,
certifying that the veteran was confined to the hospital for
treatment of portal cirrhosis from March 29, 1949 to April 6, 1949.

In a rating decision of July 1958, the RO determined that the
evidence submitted in support of the appellant s reopened claim was
not new and material in that the statements were cumulative and did
not justify any change. Therefore the prior ratings were confirmed
and continued. The appellant was notified of the denial of her
claim.

On September 2, 1958, the RO received the appellant's request for
review of her claim for death compensation benefits along with
additional medical evidence.

Submitted in support of the appellant's claim on September 2, 1958
was a signed sworn affidavit dated in January 1958, from B.
Murrillo, M.D., indicating that he was the veteran's family
physician and that, in the middle of June 1947, he treated the
veteran for yellowish discoloration of the conjunctiva and skin,
abdominal pain (occasional), vomiting (occasional), pruritus, and
slight enlargement of the abdomen (ascites). He stated that, "[i]n
view of the above findings, I firmly believe that the above-named
symptoms, points more to a case of portal cirrhosis."

In a rating decision of September 1958, the RO determined that new
and material evidence had not been submitted and confirmed and
continued the denial of the appellants claim. She was notified of
the denial of her claim.

In October 1958, the appellant submitted additional medical
evidence in support of her attempt to reopen her claim of
entitlement to death compensation benefits.

- 8 - 

Evidence submitted included a signed affidavit from three private
physicians (Reys, Mondala, and Murrillo) attesting to the fact that
ascites could be caused by cirrhosis of the liver. They also
certified that death from ascites indicated that the decedent may
have been suffering from prior onset of cirrhosis of the liver, and
certified that the veteran, who died due to ascites, had cirrhosis
of the liver.

In a rating decision of October 1958 the RO denied the appellant's
claim. The prior rating decisions were confirmed and continued. She
was notified of the decision.

By letter dated November 26, 1958 and received by the RO on
December 5, 1958, the appellant gave notice of appeal from previous
and present decisions in her case. She also requested the return of
all the evidence submitted in support of her claim.

In a letter dated in December 1958, the RO indicated return of the
evidence requested by the appellant.

In a statement dated January 13, 1959 and received by the RO on
January 19, 1959, the appellant noted that in view of the continued
disallowance of her several requests for reconsideration of her
claim, she wanted to file an appeal with the Board. Superimposed on
the letter apparently by the RO was the notation that "We have not
received Form 1-9."

On January 30, 1959, the appellant resubmitted a statement
requesting a VA Form 1-9 for appeal regarding decisions rendered in
her appeal. (This document had also been used by the appellant when
requesting a VA form 1-9 'in January 1955, as shown by the RO's
date stamps). The statement itself was dated in January 1955.

9 - 

On February 2, 1959, the RO received the return of a form letter
previously sent to the appellant in February 1955, (Form letter 8-
6) regarding a Form 1-9 she had requested in connection with an
appeal she was contemplating filing at that time with respect to
the original January 1955 rating decision denying her claim, but
never completed.

In February 1959, the RO notified the appellant that when her claim
was disallowed in January 1955 she was informed that she had the
right to file an appeal within one year of the disallowance of her
claim. Moreover, it was noted that in response to her letter in
January 1955 requesting a VA form 1-9 for appeal purposes, the RO
had forwarded her the VA Form 1-9 in February 1955. It was noted
that the file failed to reveal that she had executed the VA form 1-
9 within a year's time to the RO for consideration. It was noted
that there was a notation on her letter which read "We have not
received Form 1-9" signed Manilla RO. It was noted that since she
did not file her appeal within the period of a year from the
disallowance of her claim, an appeal was not in order.

The remaining record consists of evidence which the Board relied
upon in June 1995 to reopen and grant the appellant's claim of
entitlement to service connection for the cause of the veteran's
death.

Criteria

The effective date of compensation based on new and material
evidence received after a final disallowance is the date of receipt
of the new claim or the date entitlement arose, whichever is later.
38 C.F.R. 3.400(q)(1)(ii) (1998).

- 10- 

The law grants a period of I year from the date of the notice of
the result of the initial determination for the filing of an
application for review on appeal; otherwise, that decision becomes
final and is not subject to revision in the absence of new and
material evidence or clear and unmistakable error. Veterans
Regulation No. 2(a), pt. II, par. III; Department of Veterans
Affairs Regulations 1008 and 1009; effective January 25, 1936, to
December 31, 1957. No rating board will reverse or amend, except
upon new and material evidence, a decision rendered by the same or
any other rating board, or by an appellate authority, except where
such reversal or amendment is clearly warranted by a change in law
or by a specific change in interpretation thereof specifically
provided for in a VA issue: Provided, that a rating board may
reverse or amend a decision by the same or any other rating Board
where such reversal or amendment is obviously warranted by clear
and unmistakeable error shown by the evidence in file at the time
the prior decision was rendered.

In order to assert a valid claim of clear and unmistakable error
(CUE), the claimant must assert more than a disagreement as to how
the facts were weighed or evaluated. Russell v. Principi, 3 Vet.
App. 310 (1992) (en banc). The Court proposed a three-pronged test
to determine whether CUE is present in a prior determination: (1)
either the facts, as they were known at the time, were not before
the adjudicator (i.e., more than a simple disagreement as to how
the facts were weighed or evaluated) or the statutory or regulatory
provisions extant at the time were incorrectly applied, (2) the
error must be 'undebatable' and of the sort which, had it not been
made, would have manifestly changed the outcome at the time it was
made, and (3) a determination that there was CUE based upon the
record and the law that existed at the time of the prior
adjudication in question.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the Court held that
a difference of opinion as to the facts or a disagreement with the
original rating and its interpretation of the facts is not to be of
the type of administrative reversible error under 38 C.F.R.
3.105(a). 

Either the correct facts, as they were known at the time, were not
before the adjudicator or the legal provisions effective at that
time were improperly applied; a mere difference of opinion in the
outcome of the adjudication does not provide a basis to find the VA
committed administrative error during the adjudication process.
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v.
Derwinski, 1 Vet. App. 612, 614-615 (1991).

Damrel v. Brown, 6 Vet. App. 342, 242, 245 (1994) quoting Russell
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). Also, if a
claimant wishes to raise CUE, there must be some degree of
specificity as to what the alleged error is and, unless it is the
kind of error ... that, if true, would be CUE on its face,
persuasive reasons must be given as to why the result would have
been manifestly different but for the alleged error. Fugo v. Brown,
6 Vet. App. 40, 44 (1993).

Evidence that was not of record at the time of the decision cannot
be used to determine if clear and unmistakable error occurred.
Porter v. Brown, 5 Vet. App. 233 (1993).

Service connection may be granted for disability resulting from
disease or injury incurred or aggravated by wartime service. 38
U.S.C. 310.

To establish service connection for the cause of the veteran's
death the evidence must show that disability incurred in or
aggravated by service either caused or contributed substantially or
materially to cause death. 38 U.S.C. 410; 38 C.F.R. 3.312.

Service connection may be established for cirrhosis of the liver if
manifested to a compensable degree within one year after the
veteran was separated from service. Department of Veterans Affairs
Regulations 1086; effective June 24, 1948.

- 12 -

Any communication or action, indicating an intent to apply for one
or more benefits under the laws administered by VA, from a
claimant, his or her duly authorized representative, member of
Congress, or some person acting as next friend of a claimant who is
not suijuris may be considered an informal claim. 38 U.S.C.A. 3.155
(1998). Upon receipt of an informal claim, if a formal claim has
not been filed, an application form will be forwarded to the
claimant for execution. If received within one year from date it
was sent to the claimant, it will be considered filed as of date of
receipt of an informal claim. Id. 

A specific claim in the form prescribed by the Secretary must be
filed in order for benefits to be paid to any individual under the
laws administered by VA. 38 C.F.R. 3.151 (1998). A claim by a
veteran for compensation may be considered to be a claim for
pension; and a claim by a veteran for pension may be considered to
be a claim for compensation. Id. 38 C.F.R. 3.151(a) (1998).

In accordance with the provisions of 38 C.F.R. 3.157(a) (1998),
effective date of pension or compensation benefits, if otherwise in
order, will be the date of receipt of claim or date when
entitlement arose, whichever is later. A report of examination or
hospitalization which meets the requirements of this section will
be accepted as an informal claim for benefits under an existing law
or for benefits under a liberalizing law or Department of Veterans
Affairs issue, if the report relates to a disability which may
establish entitlement.

In accordance with 38 C.F.R. 3.157(b)(1) the date of outpatient or
hospital examination or date of admission to a VA or uniformed
services hospital will be accepted as the date of receipt of a
claim. The date of a uniformed service examination which is the
basis for granting severance pay to a former member of the Armed
Forces on the temporary disability retired list will be accepted as
the date of receipt of claim.

- 13 -

The provisions of 38 C.F.R. 3.157(b)(2) where evidence is received
from a private physician or layman, the date of receipt of such
evidence will be accepted when the evidence furnished by or in
behalf of the claimant is within the competence of the physician or
lay person and shows the reasonable probability of entitlement to
benefits.

Regardless of VA regulations concerning effective dates of awards
and with exceptions that do not apply in this case, the payment of
monetary benefits based on original, reopened, or increased awards
of compensation, pension or dependency and indemnity compensation
may not be made for any period prior to the first day of the
calendar month following the month in which the award became
effective. 38 C.F.R. 3.31 (1998).

I. CUE in January 1955 and March 1957 RO Rating Decisions

Analysis

A comprehensive review of the record shows that the unappealed RO
rating decisions in January 1955 and March 1957 are considered
final as the appellant clearly failed to file a timely application
for review on appeal with respect to the January 1955 rating
decision nor an application for review on appeal with respect to
the March 1957 rating decision. Veterans Regulation No. 2(a), pt.
II, par. III; Department of Veterans Affairs Regulations 1008 and
1009; effective January 25, 1936, to December 31, 1957. Previous RO
decisions which are final and binding will be accepted as correct
in the absence of CUE. Where evidence establishes such error, the
prior decision will be reversed or amended. For the purpose of
authorizing benefits, the rating or other adjudicative decision
which constitutes a reversal of a prior decision on the grounds of
CUE has the same effect as if the corrected decision had been made
on the date of the reversed decision. 38 C.F.R. 3.105(a).

- 14 - 

The Board recognizes that the unappealed rating decisions in
January 1955 and March 1957, denying the appellant's claim for DIC
benefits were not subsumed by the Board's June 1995 decision that
reopened and granted the claim for entitlement to DIC benefits.
Therefore, the topic of whether CUE existed in the rating decisions
of 1955 and 1957 is for consideration as neither decision was
affirmed by the Board in June 1995. See Donovan v. Gober, 10
Vet.App. 404 (1997), affd sub nom. Donovan v. West, 158 F. 3d 1377
(Fed. Cir. 1998), precedent GC opinion, VAOPGCPREC 14-95, and
regulation, 38 C.F.R. 20.1104.

The Board's review of the RO rating decisions in January 1955 and
March 1957 is limited to evidence on file and laws and regulations
in effect at the time of the rating actions denying death
compensation benefits. Specifically the Board notes that at the
time of the original RO rating decision of January 1955, the
evidence showed that the veteran died in September 1950.

The certificate of death listed the cause of death as "acitis"
(ascites). Service connection had not been established for any
disability. His service medical records, consisting of both an
examination for induction to and an examination for separation from
service, contain no notations of any physical abnormalities
relevant to the present case. The separation examination report
contained no notations of cirrhosis of the liver. Service personnel
records showed that he was separated prior to the expiration of his
term of service for inadaptability in February 1947.

The post service record was non revealing for any pertinent
findings until approximately December 1948, approximately one year
and ten months after discharge from active duty, at which time it
was noted he had the beginning of ascites due to portal cirrhosis
of the liver. The record was without any competent medical evidence
showing a nexus between portal cirrhosis of the liver as first
noted in December 1948 and any incident of active duty.

- 15 -

Importantly, the Board points out that at the time of the RO rating
decision in March 1957, no additional evidence had been added to
the record since January 1955. In other words the same evidence was
considered in March 1957 that was before the RO in January 1955.

The Board concludes, therefore, that the evidence shows that the RO
rating decisions of January 1955 and March 1957 were in accordance
with existing laws and regulations and supported by the evidence of
record. The adjudicator in each instance reviewed the evidence of
record and correctly applied the statutory and regulatory
provisions extant at the time pertaining to entitlement to death
compensation benefits.

The correct facts as they were known at the time of the January
1955 and March 1957 rating actions were before the adjudicators,
and in those rating decisions the RO did not make any error which
affected the outcome. As such, the record is without evidence of
such undebatable error as reasonable minds could only find that the
rating decisions were fatally flawed at the time they were made.

The Board notes that as the appellant's CUE claim with respect to
the RO rating decisions of January 1955 and March 1957 lacks
specificity there is nothing further to address.

Accordingly, the unappealed January 1955 and March 1957 rating
decisions wherein the RO denied entitlement to service connection
for the cause of the veteran's death are final and were not clearly
and unmistakably erroneous. Veterans Regulation No. 2(a), Pt. 11,
par. 111; Department of Veterans Affairs Regulations 1008 and 1009;
effective January 25, 1936, to December 31, 1957; 38 C.F.R.
3.105(a). 

- 16 -

II. Earlier Effective Date For Payment Of DIC Benefits.

Analysis

The appellant essentially argues that she has had a pending claim
of entitlement to service connection for the cause of the veteran's
death since she filed her reopened claim for death compensation
benefits on May 19, 1958, because her timely notice of appeal and
request for a VA Form 1-9 following the denial of her claim by
rating decisions between May and October 1958 was never answered by
the RO.

Under 38 C.F.R. 3.160(c), a pending claim is a claim that has not
been fully adjudicated, i.e., allowed or disallowed by the agency
of original jurisdiction [RO] or by denial on appellate review. In
other words, the claim remains open.

The record clearly shows that following the unappealed RO rating
decisions in January 1955 and March 1957, the appellant next
attempted to reopen her claim of entitlement to death compensation
benefits on May 19, 1958. Importantly, the record reflects the
continuation of the denial of her claim by rating decisions dating
between May and October 1958. Significantly, the record shows that
in November 1958, the appellant gave notice that she was appealing
the previous and present decisions on her case.

In January 1959, she happened to submit the same document
requesting a VA Form 1-9 for appeal against her decision as she had
in January 1955 but never filed the VA Form 1-9 with respect to the
January 1955 rating decision. Unfortunately, instead of construing
the appellant's application for review on appeal as timely with
respect to the rating decision in May 1958, the RO erroneously
limited her request for appeal to the January 1955 rating decision
and found her appeal untimely as it was not received by the RO
within one year of the of the January 1955 rating decision.

- 17 -

The RO never answered her request for a Form 1-9 with respect to
the rating decision of May 1958 which confirmed and continued the
denial of her claim for death compensation benefits. The record
shows that she filed a timely application of review on appeal of
the May 1958 rating decision. 38 U.S.C. 3305; VA Regulations 1008
and 1009; effective January 1, 1958 to December 31, 1958. Since her
claim has never been fully adjudicated, i.e., allowed or disallowed
on appellate review until the Board's decision 'in June 1995, the
claim has remained pending from the time she filed her claim on May
19, 1958. See 38 C.F.R. 3.160(c).

The effective date of compensation based on the submission of new
and material evidence received after a final disallowance is the
date of receipt of the new claim or the date entitlement arose,
whichever is later. 38 C.F.R. 3.400(q)(1)(ii). The Board notes that
while the appellant filed her pending claim in May 1958, the new
and material evidence relied upon by the Board in June 1995
granting entitlement to death compensation benefits primarily
consisted of a private medical statement received on September 2,
1958, showing for the first time that the veteran's portal
cirrhosis was present to the required degree within the one year
presumptive period following service separation under the pertinent
laws and regulations.

The Board notes that the provisions of 38 C.F.R. 3.157(b)(2)
provide that where evidence is received from a private physician or
layman, the date of receipt of such evidence will be accepted when
the evidence furnished by or in behalf of the claimant is within
the competence of the physician or lay person and shows the
reasonable probability of entitlement to benefits. In view of the
foregoing, the Board concludes that the effective date of DIC
benefits in this case is September 2, 1958, the date entitlement to
the benefit sought is first shown to have arisen following a final
disallowance, since it is the later date. Entitlement to the
payment of DIC benefits is effective from October 1, 1958, but no
earlier. See 38 C.F.R. 3.31 (1998).

- 18 -

ORDER 

Entitlement to an effective date for the payment of DIC benefits
retroactive to September 2, 1958 (with payment effective from
October 1, 1958) is granted, subject to pertinent criteria
applicable to the payment of monetary awards.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

